Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment & Reasons of Allowance	

The Status of Claims

Claims 1-19 are pending. 
Claims 1-19 are allowed 
1.	An examins amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
.	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Umar A. Qadeer on 2/25/2022.


I.	The application has been amended as follows:


Claim 20 is cancelled.
	
In claim 1, line 5 on page 2 (amendment dated on 1/20/22):



I. The following is an examiner's statement of reasons for allowance:
 
The IDS filed on 2/25/22 has been reviewed; they are not relevant to the claimed invention.
The rejection of Claims 1-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to the modification of the claim 1.
The rejection of Claims 1-19 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Jones et al. (US Patent no. US 8,071,623) and Foley et al. (US Patent no. 8,436,185) as applied to claims 1-19 above, and further in view of Czarnik et al. (US Patent no. 9,023,868), Pandya et al. (US Patent no. 9,145,390), Foster et al.I (US 6,334,997), II (US 2004/0253180), Foster (TIPS, 1984, 524-527), Fisher et al. (Current opinion in Drug Discovery & Development 2006 9(1) 101-109), Wade (Chemico-Biological Interactions 117 (1999) 191-217) and Blake (J of Pharm. Sci., 64 (3), 1975, 367-391)  is withdrawn due to applicant’s convincing arguments about the lack of achieving a reasonable expectation of success to arrive at the claimed invention by selectively deuterating specific positions of the prior art compound (see pages 8-9, a response).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/25/2022